Name: 2009/25/Euratom: Commission Decision of 4 December 2006 on the conclusion of the Agreement for co-operation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of the Republic of Kazakhstan
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  energy policy;  electrical and nuclear industries
 Date Published: 2009-01-15

 15.1.2009 EN Official Journal of the European Union L 10/15 COMMISSION DECISION of 4 December 2006 on the conclusion of the Agreement for co-operation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of the Republic of Kazakhstan (2009/25/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, the second paragraph thereof, Having regard to the approval of the Council, Whereas: The Agreement for co-operation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of the Republic of Kazakhstan should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for co-operation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of the Republic of Kazakhstan is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Commission or the Member of the Commission responsible for Energy are hereby authorised to sign the Agreement and to carry out all necessary steps for the entry into force of this Agreement to be concluded on behalf of the European Atomic Energy Community. Done at Brussels, 4 December 2006. For the Commission Andris PIEBALGS Member of the Commission